DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to applicant’s amendment received on December 9th 2020.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2-6, 24, 25, 27 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hugon (FR 2565555; “refer to attached FOR translation document) in view of Paules (US 4,035,982).
Regarding claim 2, Hugon discloses wherein the goods stack (30) is stationary during shrinking (the goods stack in stationary with respect to the conveying device); and the single heating device (20) is guided along the goods stack (Figs. 2a-c).
Regarding claim 3, Hugon discloses wherein in during the shrinking steps,, the goods stack (30) is moved in a conveying direction (Figs. 2a-2c) by means of a conveying device (12), the first lateral surface sub-regions (32a-c, e) of the goods stack (30) facing in the conveying direction (Figs. 2a-2c); and the single 20) is arranged pivotably around an axis (X) oriented parallel to its lengthwise dimension (Figs. 1 and 3b) but in stationary fashion in relation to the conveying direction (Figs. 1 and 2a-2c).
Regarding claim 4, Hugon in view Paules disclose wherein in the context of the relative displacement between the goods stack (30) and the single heating device (20) during the shrinking steps, a narrow marginal region of the heat-shrink film (32) on at least one of the two lateral surface sub-regions (32b, and the side opposite 32b) oriented parallel to the shrinkage direction (B) during shrinking of the cover surface (32d), which region adjoins the edge to the top side of the goods stack (30) is additionally shrunk.
Regarding claim 5, Hugon discloses the heat-shrink film (32).
Hugon fails to disclose the heat-shrink film is embodied is a heat-shrink film wrapper.
However, Paules teaches the heat-shrink film (26; Figs. 4-7) is a heat-shrink film wrapper (col. 2 ll. 34).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the heat-shrink film of Hugon by having provided the wrapper, as taught by Paules, in order to successively process goods stacks in a continuous motion, thereby, increasing throughput.
Regarding claim 6, Hugon discloses a cover sheet film (30) on the cover surface (32d) of a goods stack (30).
Hugon fails to disclose a cover sheet film projects beyond at least one lateral edge of the cover surface of the goods stack, and is arranged on the top side of the goods stack, which film is heat-sealed to the heat-shrink film sub-region.
top portion of element 26 that extends beyond the top of the goods stack), projects beyond the cover surface of the goods stack (28; Figs. 4-7), and is arranged on the top side of the goods stack (28; Figs. 4-7), which film is heat-sealed to the heat-shrink film sub-region (col. 8 ll. 35-48).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the heat-shrink sub-region and at least one lateral edge of the cover surface of Hugon by having provided the projecting wrapper film at the top, as taught by Paules, in order to sufficiently cover the top of the goods stack and preventing exposure on the top of said goods stack.
Regarding claim 24, Hugon discloses a method for shrinking a heat-shrink film (32), comprising the sequential steps of:
 a)	providing a goods stack (30; pg. 15 para. 6-7) having a bottom surface, a cover surface (32d), and a circumferential lateral surface which comprises four lateral surface sub-regions (32a, 32b, 32e, the fourth side is on the opposite side of 32b), the goods stack (30) movable in a conveying direction (Figs. 2a-2c);
b)	providing a single heating device (horizontal heating bar, 20) guided along the goods stack (30; Figs. 2a-2c), the heating device (20) arranged pivotably around an axis oriented orthogonally to the conveying direction;
c)	positioning a heat-shrink film (32) to cover the lateral surface of the goods stack (30) at least in its top region (32d; pg. 16 para. 10);
32) only in the region of a first lateral surface sub-region (32a) of the four lateral surface sub-regions of the goods stack (30), the shrinkage direction (A) being from bottom to top (Fig. 2a);
e)	shrinking only the heat-shrink film (32) in the region by changing the shrinkage direction approximately 90° (Fig. 2b), beginning from the top edge of the first lateral surface sub-region (32a) along the cover surface (32d; Fig. 2b); and 
f1)	changing the shrinkage direction approximately a further 90° (Fig. 2c) to shrink the heat-shrink film (32), from top to bottom, only in the region of the fourth lateral sub-region (32e) of the goods stack (30) which oppose the first lateral surface sub-region (32a; Fig. 2c). 
Hugon fails to disclose the heat-shrink film projecting beyond the top edge of the goods stack forming a heat-shrink film sub-region for formation of a top shrink.
However, Paules teaches a heat-shrink film (26) projecting beyond the top edge of the goods stack (Figs. 4-7) forming a heat-shrink film sub-region for formation of a top shrink (Figs. 4-7).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the method of Hugon by having provided the projecting film at the top, as taught by Paules, in order to sufficiently cover the top of the goods stack and preventing exposure on the top of said goods stack.

    PNG
    media_image1.png
    378
    268
    media_image1.png
    Greyscale

Diagram 1


Regarding claim 25, Hugon discloses including the step of vertically adjusting the heating device (20; Fig. 2b).
Regarding claim 27, Hugon discloses including the step of vertically adjusting the heating device (20; Fig. 2b).
Regarding claim 31, Hugon discloses wherein the goods stack (30) is cuboidal in shape (Figs. 2a-2c).
Regarding claim 32, Hugon discloses wherein the heating device (20) is a gas burner strip (46, 48, 50; pg. 18 para. 3). 
Regarding claim 33, Hugon discloses wherein the heating device (20) protrudes beyond the width of the goods stack (30; Fig. 1).
5.	Claim 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hugon (FR 2565555; “refer to attached FOR translation document) in view of Paules (US 4,035,982) as applied to claim 6 above, and further in view of Tsuchiya et al. (US 6,067,612; “Tsuchiya”).
Regarding claim 7, Hugon in view of Paules disclose simultaneously shrinking of the heat-shrink film sub-region (see annotated diagram 1 above).
Hugon in view of Paules fail to disclose the cover sheet film is shrunk in the region that is not in contact with the heat-shrink film sub-region applied as a consequence of shrinking.
However, Tsuchiya teaches the cover sheet film (see annotated diagram 2 below) is also shrunk in the region that is not in contact with the heat-shrink film sub-region (see annotated diagram 2 below) applied as a consequence of shrinking.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the steps of Hugon in view of Paules by having provided the simultaneous shrinking of the region that is not in contact with the heat-shrink film sub-region, as taught by Tsuchiya, in order to shrink the film close 

    PNG
    media_image2.png
    388
    518
    media_image2.png
    Greyscale

Diagram 2


Regarding claim 27, Hugon discloses including the step of vertically adjusting the heating device (20; Figs. 2a-2c).
6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hugon (FR 2565555; “refer to attached FOR translation document) in view of Paules (US 4,035,982) as applied to claim 1 above, and further in view of Higgins (US 3,897,671).
Regarding claim 8, Hugon in view of Paules disclose the heat-shrink film (32).
Hugon in view of Paules fail to disclose the heat-shrink film as a heat-shrink film hood pulled over the goods stack.
However, Higgins teaches the heat-shrink film (10) a heat-shrink film hood (col. 2 ll. 22-24; Fig. 1) pulled over the goods stack (11). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the heat-shrink film of Hugon in view of Paules by having provided hood, as taught by Higgins, in order to provide a fully covered goods stack for maximum protection of said goods stack.
7.	Claims 9, 10, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hugon (FR 2565555; “refer to attached FOR translation document) in view of Paules (US 4,035,982) as applied to claim 1 above, and further in view of Dietrich (US 4,198,560)
Regarding claim 9, Hugon in view of Paules disclose the shrinking of the first lateral surface sub-region (Figs. 2a-2c).
Hugon in view of Paules fail to disclose wherein during shrinking, the goods stack is covered at the top by a planar thermal conduction and/or thermal reflection device arranged above the goods stack at a distance from the cover surface and oriented parallel thereto.
However, Dietrich teaches at least during shrinking, the item being processed is covered at the top by a thermal reflection device (66) arranged above the items being processed at a distance from the cover surface and oriented parallel thereto (Fig. 1).

Regarding claim 10, Hugon in view of Paules disclose the shrinking of the cover surface (Figs. 2b).
Hugon in view of Paules fail to disclose the goods stack is covered at the top by a planar thermal conduction and/or thermal reflection device arranged above the goods stack at a distance from the cover surface and oriented parallel thereto.
However, Dietrich teaches at least during shrinking, the item being processed is covered at the top by a thermal reflection device (66) arranged above the items being processed at a distance from the cover surface and oriented parallel thereto.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the goods stack in the device of Hugon in view of Paules by having provided the thermal reflection device above said good stack, as taught by Dietrich, in order to direct radiant heat towards the good stack.
Regarding claim 28, Hugon in view of Paules disclose the goods stack.
Hugon in view of Paules fail to disclose the step of completely covering the goods stack with the planar thermal conduction and/or thermal reflection device.
However, Dietrich teaches the step of partially covering the goods stack with the planar thermal conduction and/or thermal reflection device (66).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify step of Hugon in view of Paules by having 
Dietrich discloses the claimed invention except for completely covering the goods stack with the planar thermal conduction and/or thermal reflection device. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place additional thermal conduction and/or thermal reflection devices to aid in the complete covering of the goods stack, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 29, Hugon in view of Paules disclose the goods stack.
Hugon in view of Paules fail to disclose the step of partially covering the goods stack with the planar thermal conduction and/or thermal reflection device.
However, Dietrich teaches the step of partially covering the article with the planar thermal conduction and/or thermal reflection device (66).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify step of Hugon in view of Paules by having provided the thermal reflection, as taught by Dietrich, in order to direct radiant heat back towards the good stack.
8.	Claims 11 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hugon (FR 2565555; “refer to attached FOR translation document) in view of Paules (US 4,035,982) as applied to claim 1 above, and further in view of Edouard (US 3,869,844).
Regarding claim 11, Hugon in view of Paules disclose the heat-shrink film (32) is heated in the region of the first lateral surface sub-region (32e (pg. 16 para. 10; Fig 2c).
Hugon in view of Paules fail to disclose wherein the heat-shrink film is preheated prior to shrinking.
However, Edouard teaches heat-shrink film is preheated prior to shrinking (col. 11 ll. 6-23).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the heat-shrink film of Hugon in view of Paules by having provided the preheating, as taught by Edouard, in order to provide a gradual increase in temperature and soften the film, thereby, promoting a more successful shrinking process.
Regarding claim 30, Hugon in view of Paules disclose heating the first lateral surface sub-region (32e) from top to bottom (pg. 16 para. 10; Fig 2c).
Hugon in view of Paules fail to disclose wherein the step of pre-heating the first lateral surface sub-region.
However, Edouard teaches preheating prior to shrinking (col. 11 ll. 6-23).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the method of Hugon in view of Paules by having provided the preheating, as taught by Edouard, in order to provide a gradual increase in temperature and soften the film, thereby, promoting a more successful shrinking process.
9.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hugon (FR 2565555; “refer to attached FOR translation document) in view of Paules  as applied to claim 3 above, and further in view of Weber (US 3,923,151).
Regarding claim 26, Hugon in view of Paules disclose the step of providing the conveying device.
Hugon in view of Paules fail to disclose providing the conveying device with a conveying speed regulator and regulating the conveying speed.
However, Weber teaches providing a conveying device (1) with a conveying speed regulator (12) and regulating the conveying speed (col. 4 ll. 3-15).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the method of Hugon in view of Paules by having provided the speed regulator, as taught by Weber, in order to time the speed of the conveyor with the movement of the heating device.
Response to Arguments
10.	Applicant’s representative (AR) argues that Hugon fails to disclose a single heating device. Examiner asserts that the claims do not require the absence of any of heating element nearby, and if it did, the element could be removed. If the heaters in elements 14 and 15 were removed, a support structure would remain, without destroying the function of the device.
AR argues that the “only” language utilized in claim 24. Examiner asserts that the use of “comprising” deems these steps open-ended.
AR argues that Hugon’s heating device moves rectilinearly and does not pivot Examiner asserts that pivot is defined as: the central point, pin, or shaft on which a mechanism turns or oscillates. Element 20 turns about a central point (see annotated diagram 3 below).

    PNG
    media_image3.png
    399
    480
    media_image3.png
    Greyscale

Diagram 3

AR argues that combination of Hugon and Paules would not lead to the present invention. Examiner asserts that the Paules reference is only utilized to teach a projecting heat-shrink film. Fig. 10 of Paules explicitly disclose the aforementioned limitation, which when applied to Hugon would render the limitation of claim 24
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR 

/EYAMINDAE C JALLOW/         Examiner, Art Unit 3731 
/ANDREW M TECCO/Primary Examiner, Art Unit 3731